        Case 9:18-cr-00054-DLC Document 35 Filed 12/04/18 Page 1 of 3


                   IN THE UNITED STATES DISTRICT COURT                      FILE[~~
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION                                DEC 0 3 2018
                                                                         Clerk, U. S District
                                                                           District Of M
                                                                                                co. .
                                                                                                   1

 UNITED STATES OF AMERICA,                             CR 18-54-M-DLC            Missoul~ntanc.:


                     Plaintiff,
                                                       FINDINGS AND
             vs.                                       RECOMMENDATION
                                                       CONCERNING PLEA

 BRUCE BOONE WANN,

                     Defendant.



      The Defendant, by consent, has appeared before me under Fed. R. Crim. P.

11 and has entered a plea of guilty to each of the following offenses: one count of

the illegal possession of a machine gun in violation of 18 U.S.C. § 922( o) (Count

III); one count of the possession of an unregistered silencer in violation of 26

U.S.C. § 5861(d) (Count V); one count of the possession of an unregistered, short-

barreled rifle in violation of26 U.S.C. § 5861(d) (Count VII); and one count of the

possession of an unregistered destructive device in violation of 26 U.S.C. §

5861 (d) (Count VIII), all as set forth in the Indictment. Defendant further agrees to

the forfeiture allegation in the Indictment as specified in the parties' written plea

agreement. In exchange for Defendant's plea, the United States has agreed to

dismiss Counts I, II, IV, VI and IX of the Indictment.


                                           1
         Case 9:18-cr-00054-DLC Document 35 Filed 12/04/18 Page 2 of 3



       After examining the Defendant under oath, I have made the following

determinations:

       1. That the Defendant is fully competent and capable of entering informed

and voluntary pleas to the criminal offenses charged against him, and an informed

and voluntary admission to the allegation of forfeiture;

       2. That the Defendant is aware of the nature of the charges against him and

the consequences of pleading guilty to the charges;

       3. That the Defendant understands the allegation of forfeiture and the

consequences of admitting to the allegation;

       4. That the Defendant fully understands his constitutional rights, and the

extent to which he is waiving those rights by pleading guilty to the criminal

offenses charged against him, and admitting to the allegation of forfeiture;

       5. That his pleas of guilty to the criminal offenses charged against him and

his admission to the allegation of forfeiture are knowingly and voluntarily entered,

and are supported by independent factual grounds sufficient to prove each of the

essential elements of the criminal offenses charged and the legal basis for the

forfeiture.

       The Court further concludes that the Defendant had adequate time to review

the Plea Agreement with counsel, that he fully understands each and every

provision of the agreement and that all of the statements in the Plea Agreement are
                                          2
        Case 9:18-cr-00054-DLC Document 35 Filed 12/04/18 Page 3 of 3



true. Therefore, I recommend that the Defendant be adjudged guilty of Counts III,

V, VII and VIII of the Indictment, that sentence be imposed, and that the agreed

forfeiture be imposed against Defendant. I further recommend that Counts I, II, IV,

VI and IX of the Indictment be dismissed.

      This report is forwarded with the recommendation that the Court defer

a decision regarding acceptance until the Court has reviewed the Plea

Agreement and the presentence report.

      DATED this   3rct   day of December, 2018.




                                             iah C. Lynch
                                         n· ed States Magistrate Judge




                                          3
